Citation Nr: 0621885	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased evaluation for muscle-
contraction tension headaches, currently rated 10 percent 
disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had five periods of active duty for training, his 
last being from June 18, 1966 to July 3, 1966.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The veteran testified before a Veterans Law Judge of the 
Board in October 2002.  A transcript of that hearing is 
contained in the claims folder.  Because that Judge is no 
longer with the Board, the veteran was afforded a further 
opportunity of another Board hearing, which he expressly 
declined by a signed letter in June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board in October 2003 remanded the case for certain 
development, most particularly to endeavor to obtain all 
records enumerated by the veteran in a carefully prepared May 
2003 submission.  Several of those records were not requested 
or obtained.  Furthermore, some of the records obtained 
suggest that comprehensive VA examination be completed as to 
the etiology of the migraine headaches.  Records review and 
examination on this matter is indicated.

Among the records the veteran listed are records from the 
Hackensack Clinic at 385 Prospect Avenue, in Hackensack, New 
Jersey.  The veteran in May 2003 also submitted records of 
his treatment at the Hackensack University Medical Center, at 
30 Prospect Avenue, Hackensack, New Jersey.  These appear to 
be different facilities.  There apparent proximity, however, 
may have resulted in all records not being sought.  In any 
event, listed records from the Hackensack Clinic were not 
requested or obtained.  

VA treatment and evaluation records were among the records 
listed, and not all those record were requested or obtained.  
Specifically, treatment records listed as dated July 1, 1999, 
and dated between October 2000 and May 2003 were not 
obtained.  

The Board notes the veteran listed a September 13, 1999 VA 
compensation and pension evaluation in neurology that is 
contained in the claims folder, with the date of evaluation 
erroneously listed as December 15, 1999 at the top of the 
examination report.  Further down in the examination report 
the correct date is listed.  The RO in February 2000 
responded to the veteran's request for a copy of that 
examination by informing the veteran that a report from the 
physician who conducted the September 13, 1999 neurological 
examination was not "in [the] file".  Thus, while the 
listed date of examination was incorrect, that examination 
report is contained in the claims folder.  The veteran should 
be sent a copy of that examination report.  

Medical records concerning a veteran which are in the VA's 
possession at the time a determination is made about his or 
her claim will be considered to be evidence which was in the 
record before the adjudicators at the time of the final 
decision, regardless of whether such records were actually 
before the adjudicators. See Bell v. Derwinski, 2 Vet. App. 
611 (1992), Damrel v. Brown, 6 Vet. App. 242 (1992).  
Additionally, where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Hence, an additional remand is in order.  

In view of the evidence obtained as part of the earlier 
development, a VA examination should be scheduled to clarify, 
as possible, the etiology of migraine headaches should be 
undertaken.  On physician has indicated that tension type 
headaches can serve as a 'trigger' for migraine headaches. 

Finally, while this case was undergoing development, 
additional guidance concerning notice and development was 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The appropriate notice will be undertaken as part of 
the development requested.

Accordingly, the case is REMANDED for the following actions:

1. With appropriate authorization the RO 
should obtain from healthcare providers 
which the veteran listed in his May 2003 
submission and attachments, all records 
then enumerated by the veteran and not yet 
obtained.  This includes listed VA 
treatment records dated on July 1, 1999, 
and dated between October 2000 and May 
2003 at the East Orange VA Medical Center, 
and all listed records of treatment at the 
Hackensack Clinic at 385 Prospect Avenue, 
in Hackensack, New Jersey.  An exhaustive 
effort should be made to obtain indicated 
VA treatment records not yet obtained.  
Clinical records, as opposed to written 
statements should be obtained from 
appellant's private physician.  Appellant 
should be asked for his assistance as 
needed.

All requests for records, and records and 
responses received must be documented in 
the claims folder.  The RO should check 
that each of these unobtained records 
listed by the veteran in his May 2003 
submission and attachments is requested, 
and should inform the veteran specifically 
which records the RO could not obtain.  

2.  Appellant should be provided such 
appropriate notice as required by Dingess, 
supra, and other legal criteria, to the 
extent notice has not been provided.

3.  The veteran should be sent a copy of 
the September 13, 1999 VA neurological 
compensation and pension examination, 
which is erroneously dated December 15, 
1999 at the top of that examination 
report.  

4.  Appellant should be scheduled for 
appropriate VA examination to determine, 
if possible, the etiology of the reported 
migraine headaches.  The claims folder 
should be provided to the examiner prior 
to the examination.  All indicated tests 
should be accomplished and all pertinent 
findings reported in detail.  After 
reviewing the records and examining the 
veteran, the examiner should enter 
opinions as to the following:

(a) Do you agree that appellant has 
migraine headaches as well as the service 
connected muscle tension headaches?

(b) If so, can the etiology of the 
migraine headaches be ascertained?  
Specifically are the migraine headaches 
secondary to the service connected spinal 
pathology?  Are the headaches 
"triggered" or otherwise related to the 
service connected tension headaches?  Are 
the migraine headaches aggravated 
(permanently made worse) by the service 
connected headaches?  

(c) As appropriate reference to medical 
facts, articles, and other opinions on 
file should be referenced in the 
discussion.  If a response cannot be made 
without resort to speculation, that too 
should be set forth in the record.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claims de novo.  
If any benefit the subject of remand is 
not granted in full, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded the appropriate time to reply.  
Thereafter, the case should be returned to 
the Board for further consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



